NONPRECEDENTIAL DISPOSITION
              To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Argued June 11, 2014
                                Decided July 15, 2014

                                        Before

                          DIANE P. WOOD, Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 14-1405

UNITED STATES OF AMERICA,                        Appeal from the United States District
                 Plaintiff-Appellee,             Court for the Southern District of
                                                 Illinois.
      v.
                                                 No. 3:13-cr-30165-DRH-1
LISA C. LUCKETT,
                Defendant-Appellant.             David R. Herndon,
                                                 Chief Judge.




                                      ORDER

   Lisa Luckett defrauded the Illinois Medicaid Home Services Program for 6 ½ years.
After she was caught, she entered open pleas of guilty to two counts of health care
fraud in violation of 18 U.S.C. § 1347. Although her advisory guidelines range was a
modest 12 to 18 months, the district court decided that a 48-month sentence was
No. 14-1405                                                                        Page 2

appropriate. Luckett appeals, contending only that this sentence was substantively
unreasonable. The district court, however, amply justified its reasons for thinking that
Luckett’s crime called for this much punishment, and the sentence is not otherwise
illegal. We therefore affirm.

     Luckett became the personal assistant in 2006 for Dorothy Cooper, a Medicaid
beneficiary who had been disabled by a stroke. Luckett’s services were funded by the
Illinois Medicaid Home Services Program, which is designed to help disabled people
stay in their homes while they receive necessary services from a home-care worker. It
appears, however, that Luckett was ineligible to perform this work: a person who has
been deemed disabled and who is collecting disability insurance, logically enough, is
not permitted to serve as a personal assistant in the program. Luckett was aware of this
problem, and so when she filled out the paperwork to become Cooper’s assistant, she
used the name of her daughter Sharetta instead of her own name.

   Cooper moved into Luckett’s home in December 2007, and for roughly the next 3 ½
years, she billed the program (using Sharetta’s name) for services rendered to Cooper.
Over that time, according to the time sheets, she furnished 3,534 hours of care, for
which she received $57,371. In July 2011 her system hit a roadblock when the Internal
Revenue Service notified Sharetta that the Medicaid funds that she supposedly had
received were unreported income. Sharetta promptly told her mother to stop using her
name.

    Luckett obliged her daughter, but this did not spell the end to her position as
Cooper’s caregiver. Instead, she recruited her neighbor, Henry Billups III, to serve as
the nominal provider. Billups was amenable, because Luckett promised to share some
of the ill-gotten funds with him. He filled out a new set of forms for Illinois Medicaid,
while Luckett stayed on as the de facto caregiver. At one point, someone from the state
agency conducted a home visit and found her there; she introduced herself as Billups’s
wife. She submitted time sheets falsely indicating that Billups had devoted 2,038 hours
to Cooper’s care from July 2011 through March 2013. He received $20,965, most of
which he handed over to Luckett, for these “services.” According to Billups, Luckett
told him that she passed that money along to Cooper’s family; Luckett said that Billups
understood her fraudulent scheme.

   Matters took a gruesome turn in March 2013. On March 21, an ambulance was
dispatched to Luckett’s home. One of the responding EMTs testified that upon entering
the bedroom, the team was assailed with an overpowering foul odor. They found
Cooper’s body wrapped up in a comforter. It was covered in fresh and old fecal matter
and showed numerous bed sores, some of which were so severe as to reveal the outline
No. 14-1405                                                                           Page 3

of her hip bone. The autopsy report attributed Cooper’s death to “malnutrition and
sepsis due to neglect of medical, nutritional and hygienic care” and classified her death
as a homicide. Luckett was arrested a few months later and charged in federal court
with two counts of health care fraud, to which she pleaded guilty. She also faces state
charges for criminal neglect of an elderly person and criminal neglect of an elderly
person resulting in death. See 720 ILCS 5/12-4.4a.

    After Luckett pleaded guilty to the federal charges, a probation officer prepared a
presentence report, which calculated a total offense level of 13 and a criminal history
category of I, for an advisory guidelines imprisonment range of 12 to 18 months. The
primary question at the sentencing hearing was whether a sentence within this range
would be adequate, or if something more was called for. Luckett argued for a sentence
of a year and a day, on the ground that her poor care for Cooper was unintentional and
was caused by her own health problems. She added that she was unlikely to reoffend
because she suffers from stage-four kidney disease that is likely to shorten her life
expectancy. The government urged that a 36-month sentence was warranted, because
Luckett had diverted the money she received from the government to care for Cooper
to herself, had “worked to pillage and loot the programs” in place for vulnerable
people, and had severely neglected Cooper. A special agent with the U.S. Department
of Health and Human Services explained that Luckett’s fraud had affected several
programs: first, the Medicaid program under which she was paid; second, the Social
Security program, under which she was receiving extra income because Cooper lived
with her; and third, the food assistance program, under which she also collected extra
benefits for Cooper.

    The district court took pains at sentencing to focus on the fraud, rather than the
related criminal charges that are before the state court. The judge commented that what
concerned him the most about the case was that “it’s not just simply fraud; it’s fraud on
fraud and perhaps on fraud.” The Sentencing Commission, he believed, had not
accounted for the multiple layers of fraud in which Luckett had engaged:

      The guideline treatment in this case is based on a straight view of the
      healthcare fraud alone. I don’t think it contemplates what we have in this
      case in terms of somebody that’s defrauding the Government and the
      healthcare fraud case so they can also defraud the Government in their
      Social Security disability case, defraud the Government in their food
      stamp case, and ultimately treat their caregiving client in the way that this
      particular client was treated.

              So it’s my opinion that the advice from the Sentencing Commission
No. 14-1405                                                                                Page 4

       is of no benefit to the Court in this case. I reject the advice. I don’t think it
       gives the Court the appropriate advice to cover the facts of this case, the
       seriousness of this case, or the crime that’s been committed here, and I
       reject the advice.

Luckett’s health problems, the court found, did not negate the fact that she was “a
manipulator” and “a schemer.” Based on these considerations, he imposed a sentence of
48 months.

    On appeal Luckett argues that her sentence is substantively unreasonable because it
creates an unwarranted sentencing disparity with others who have actually committed
the crimes of social-security fraud and food-stamp fraud. See 18 U.S.C. § 3553(a)(6). She
also criticizes the sentence because it allegedly fails to take her poor health into account,
and thus is especially burdensome for her. Neither of these points, however,
undermines the district court’s reasoning. The court did not reject the guideline range
because it thought that “extra crimes deserve extra punishment.” It did so because it
thought that Luckett’s case presented a more complex variant of health-care fraud—one
that spilled over into other areas—than the Sentencing Commission had in mind when
it adopted the guideline. The court also took into account the seriousness of the offense,
Luckett’s history, and the need to provide adequate general deterrence. See 18 U.S.C.
§ 3553(a)(2)(A), (a)(1), and (a)(2)(B). Not only had Luckett misused at least three federal
programs, but she also exposed her daughter and Billups to criminal liability in her zeal
to conduct her scheme. These are all points that other decisions have found to be
reasonable for sentencing judges to consider. See, e.g., United States v. Scott, 657 F.3d 639,
639-41 (7th Cir. 2011); United States v. Schlueter, 634 F.3d 965, 966-67 (7th Cir. 2011);
United States v. Mateos, 623 F.3d 1350, 1354, 1366 (11th Cir. 2010).

    Finally, the district court made it clear that it recognized that Luckett was in what it
called “descending health.” It was just not persuaded that her health offset in any way
the seriousness of her offense. The relative weight to give to different characteristics of
the defendant is for the district court to determine, in its discretion. We see no abuse of
discretion here, and so we AFFIRM the judgment of the district court.